DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 02/05/2020. Claims 1-19 are considered in this office action. Claims 1-19 are pending examination.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I:	Claims 12-14, drawn to a vehicle system for estimating a weight of the vehicle based on vehicle suspension height, classified in B60W40/13.
Group II:	Claims 1-11 and 15-19, drawn to an apparatus and method for estimating a weight of the vehicle based on vehicle suspension height, vehicle dynamics, or vehicle braking distance, and providing an autonomous driving function based on the weight of the vehicle, classified in B60W60/0053.

Inventions Group I and Group II are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination Group I as claimed does not require the particulars of the subcombination Group II as claimed because Group I does not require the limitations of Group II regarding estimating a vehicle weight based on vehicle dynamics or braking distance, and does not require the limitations of Group II regarding proving an autonomous driving function based on the weight of the vehicle.  The subcombination has separate utility such as controlling the driving operations of a vehicle based on the vehicle weight.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The distinct inventions have acquired a separate status in the art in view of their different classification: Group I classified in B60W40/13; Group II classified in B60W60/0053
The distinct inventions require different fields of search and employ different search strategies or search queries; for example Group II search query would include terms such as “control”, “vehicle operation”, “braking distance”, “vehicle dynamics”, etc. that would not be used in a search query for Group I
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If Applicant elects Group II to be examined, the following election of species must be made.
This application contains claims directed to the following patentably distinct species:
Species 1:	an apparatus for estimating the weight of a vehicle by measuring a suspension height, described in Fig. 2 and 
Species 2:	an apparatus for estimating the weight of a vehicle through vehicle dynamics calculation, described in Par. [0010]-[0011] and [0067]-[0072] of the instant specification
Species 3:	an apparatus for estimating the weight of a vehicle based on a braking distance, described in Fig. 3 and Par. [0012] and [0073] of the instant specification
The species are independent or distinct because the species as claimed do not overlap in scope and the species have a materially different design and mode of operation (Species 1 encompasses measuring a vehicle suspension height to determine vehicle weight; Species 2 encompasses measuring vehicle dynamics and using a vehicle dynamics calculation to determine vehicle weight; Species 3 encompasses using a braking distance resulting from a required vehicle deceleration to determine vehicle weight). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6-11, and 15-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species have acquired a separate status in the art in view of their different classification: Species 1 classified in B60W2040/1307 and B60W2510/22; Species 2 classified in B60W2520/00; Species 3 classified in B60W2530/18
The species require different fields of search and employ different search strategies or search queries; for example Species 1 search query would include terms such as “suspension”, “height”, etc. that would not be used in a search query for Species 2 and 3; Species 2 search query would include terms such as “vehicle dynamics”, “acceleration”, “engine torque”, etc. that would not be used in a search query for Species 1 and 3; Species 3 search query would include terms such as “braking distance”, “displacement”, “deceleration”, etc. that would not be used in a search query for Species 1 and 2
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to YingYing Zhou (#67908) on 10/29/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/     Supervisory Patent Examiner, Art Unit 3665